IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,713


EX PARTE JAMES DANIEL HARRIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 49,178-C IN THE 89TH DISTRICT COURT

FROM WICHITA COUNTY



 Per curiam.

O P I N I O N


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for a writ of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of possession of a controlled substance and was sentenced to life imprisonment. 
	In his writ application, Applicant contends his appellate counsel rendered ineffective
assistance because he failed to timely file a notice of appeal. Based on counsel's affidavit
stating a calendaring error resulted in an untimely notice of appeal being filed, the trial court
recommends relief be granted. The recommendation is supported by the record. We therefore
hold that Applicant is entitled to the opportunity to file an out-of-time appeal from the
judgment of conviction in Cause No. 49,178-C from the 89th Judicial District Court of
Wichita County.
  	Applicant is ordered returned to that time at which he may give a written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten
days of the issuance of this opinion, the trial court shall determine whether Applicant is
indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall
immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this
Court issues. Should Applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this
Court issues.

Delivered: January 11, 2012
Do Not Publish